Citation Nr: 0603052	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to August 1946, and from February 1947 to August 1949.

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, which found that the 
veteran was entitled to nonservice-connected pension, based 
upon qualifying service and permanent and total disability, 
and a subsequent determination that the veteran and his 
spouse had excess income, commencing in September 2000, for 
receipt of nonservice-connected pension benefits.  The Board, 
in October 2004, determined that the veteran had excess 
income for receipt of VA pension benefits for the annualized 
year commencing in September 2000.  The Board also remanded, 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC, the issue of whether the veteran may have 
subsequently become eligible for payment of VA pension 
benefits at some point during the pendency of this appeal.  
The veteran is shown to have provided testimony before the 
undersigned Veterans Law Judge at the RO in April 2004.  A 
transcript of the hearing is associated with the claim file.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In the October 2004 remand, the Board observed that the 
veteran, during the pendency of his appeal, had continued to 
argue for entitlement to VA pension, and had also continued 
to submit evidence of his countable income and his 
unreimbursed medical expenses, which had both increased over 
the years that his appeal had been pending.  While the Board 
affirmed the RO's denial of entitlement to pension for the 
year commencing in September 2000, it found that there 
remained a question as to whether the veteran had become 
entitled to VA pension benefits at some point subsequent to 
the specific one-year period.


At his April 2004 hearing before the undersigned, the veteran 
submitted documentary evidence of the amounts of Social 
Security benefits for himself and his spouse, and an up-to-
date medical expense report; this supplied financial 
information was noted to be consistent with his hearing 
testimony.  The Board also observed that on file was a series 
of VA pension worksheets, encompassing the period of July 
2002 through December 2002 which appeared to indicate that 
the veteran "may have qualified" for VA pension benefits, 
albeit at a considerably reduced rate after reducing the 
maximum annual pension rate by the amount of the veteran and 
his spouse's receipt of Social Security income.  In its 
remand, the Board found that a preliminary estimation of the 
veteran's entitlement to pension in the years 2003 and 2004 
appeared to indicate that the veteran might qualify for some 
amount of VA pension in consideration of the significant 
reported expenses for Part B Medicare premiums ($1,404.80), 
supplemental private medical insurance ($5,052), and 
additionally reported unreimbursed medical expenses 
($2,040.83).

The October 2004 remand directed the RO to send the veteran 
an appropriate letter to ensure compliance with all notice 
and assistance requirements set out as part of the Veterans 
Claims Assistance Act of 2000 (VCAA).  This was accomplished 
by means of a February 2005 letter.  Shown to be attached to 
the February 2005 were multiple copies of VA Forms 21-0516-1 
(Improved Pension Eligibility Verification Report (EVR)) and 
21-8416 (Medical Expense Report).  The veteran notified the 
RO in July 2005 that "I have stated my case completely."  
He did not return any of the forms supplied him in February 
2005.  

However, in its October 2004 remand instructed the Agency of 
Original Jurisdiction as follows: 

.... the RO should again address the 
veteran's claim for entitlement to 
payment of VA nonservice- connected 
pension benefits following the denial of 
those benefits for the one-year l period 
commencing in September 2000.  If the 
resulting decision is not to the 
veteran's and representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
[SSOC] which addresses compliance with 
VCAA, the development requested in this 
remand, and a clear accounting and 
computation of annualized income and 
expenses for pension purposes during the 
appellate period (emphasis added).

Review of a June 2005 SSOC shows that, while the evidence was 
noted to include certain financial documents associated with 
both the veteran and his wife for the years 2003 and 2004 
[the above-mentioned VA pension worksheets dated in 2002 were 
apparently not reviewed by the RO], the RO basically 
determined that as the veteran had not returned any of the VA 
forms he was supplied in February 2005 that they were unable 
to determine the veteran's eligibility to VA nonservice-
connected pension benefits "subsequent to the annualized 
year beginning on September 2000."  

The Board is obligated by law to ensure that the RO complies 
with its directives.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that compliance by the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Here, while acknowledging that the veteran did in fact fail 
to supply the RO with the requested VA forms supplied him in 
February 2005, nevertheless, of record for the RO to review 
were the above-cited financial records dated from 2002 to 
2004.  The Board finds that the RO failed to, as part of its 
June 2005 SSOC, provide a  "clear accounting and computation 
of annualized income and expenses for pension purposes during 
the appellate period."  The failure to do so violates the 
Court's holding in Stegall, supra.  


To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO should again supply the 
veteran with copies of VA Forms 21-0516-1 
and 21-8416.  The veteran should be 
informed that, concerning the period of 
September 2001 to the present, the return 
to the RO of these completed forms is 
necessary.

2.  Thereafter, the RO should again 
address the veteran's claim for 
entitlement to payment of VA nonservice-
connected pension benefits following the 
denial of those benefits for the one-year 
l period commencing in September 2000.  
If the resulting decision is not to the 
veteran's and representative's 
satisfaction, they must be provided with 
a SSOC which addresses the development 
requested in this remand, and a clear 
accounting and computation of annualized 
income and expenses for pension purposes 
during the appellate period (to include 
consideration of all pertinent records on 
file dated subsequent to September 2001).  
The veteran and representative must be 
offered an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


